[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 09-16217                  APR 26, 2010
                         Non-Argument Calendar              JOHN LEY
                       ________________________               CLERK


                  D. C. Docket No. 09-00592-CV-CG-C

LINDA CONE SELENSKY,

                                                           Plaintiff-Appellant,

                                  versus

JUDGE WHIDDON,
BAYOU BEND APTS, LLC,
POLICE DEPARTMENT OF MOBILE,
ANIMAL CONTROL,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                              (April 26, 2010)

Before MARCUS, WILSON and MARTIN, Circuit Judges.

PER CURIAM:
      Linda Cone Selensky appeals the dismissal of her pro se complaint, against

Judge Whiddon, Mobile Animal Control, Bayou Bend Apartments, L.L.C., and the

Mobile Police Department, which the district court dismissed based on a lack of

subject-matter jurisdiction. On appeal, Selensky argues that the federal courts have

jurisdiction over her claims because she cannot obtain a fair disposition of her case

in state court. After careful review, we affirm.

      We review the subject-matter jurisdiction of the district court de novo.

Gottfried v. Germain, 578 F.3d 1306, 1311 (11th Cir. 2009).

      A plaintiff must affirmatively set forth the basis for the court’s subject-

matter jurisdiction in her complaint. Taylor v. Appleton, 30 F.3d 1365, 1367 (11th

Cir. 1994); Fed.R.Civ.P. 8(a)(1). Absent diversity of citizenship, a plaintiff must

present a “substantial” federal question in order to invoke the district court’s

jurisdiction. Wyke v. Polk Co. Sch. Bd., 129 F.3d 560, 566 (11th Cir. 1997). A

district court will have federal question jurisdiction over any civil action “arising

under the Constitution, laws, or treaties of the United States.” 18 U.S.C. § 1331.

Thus, federal question jurisdiction exists only when the complaint, standing alone,

establishes either that a federal law creates the cause of action or that the plaintiff’s

right to relief necessarily depends on resolution of a substantial question of federal

law. Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1472 (11th Cir. 1997).



                                            2
       A court must accept a plaintiff’s well-pled facts as true and make reasonable

inferences in her favor, but the court is not required to accept the plaintiff’s legal

conclusions or draw her inferences. Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252,

1260 (11th Cir. 2009). In addition, pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will be liberally construed. Miller

v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008).

       Even giving liberal construction to Selensky’s complaint, she has failed to

present any basis for the district court’s subject-matter jurisdiction. For starters,

Selensky did not set forth the basis for the court’s jurisdiction in her complaint.

Taylor, 30 F.3d at 1367; Fed.R.Civ.P. 8(a)(1). Moreover, Selensky has conceded

that diversity jurisdiction did not exist.

       Thus, reading her pro se complaint liberally, Selensky appears to base her

claims upon federal question jurisdiction. Selenksy’s complaint asserts that she

was discriminated against based on her disability and gender, but she provides no

factual allegations to support these claims.       Indeed, accepting all facts and

inferences in Selensky’s complaint as true, she has failed to show any correlation

between her harms and any gender or disability discrimination.          Because her

complaint does not establish that federal law creates a cause of action, or that her

relief in the dispute over her cats and her pending eviction depend on the resolution



                                             3
of a question of federal law, federal question jurisdiction does not exist. Baltin,

128 F.3d at 1472. Further, Selensky’s claim that jurisdiction is proper because she

cannot obtain adequate relief in state court is without merit. See 28 U.S.C. §§

1330-1369.

      In short, Selensky’s complaint has failed to establish subject-matter

jurisdiction, and we affirm the district court’s dismissal.

      AFFIRMED.




                                           4